DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 3, 9, 12, and 19 have been amended. Examiner notes that although Applicant states on pp. 3 & 9 of the response that claim 2 has been amended, no amendment can be discerned from the previous claimset filed 1/10/21. Claims 1-10, and 12-20 remain pending in the application.
Claim Rejections - 35 USC § 112
Based on the amendments and the arguments filed in the Response, the 112(a) rejection raised in the Final office action mailed 5/6/21 (hereinafter “Office Action”) is withdrawn. To avoid future confusion Examiner suggests applicant amend the claim limitation as follows:
“providing one or more health professionals remote access to the updated activity data in the health data repository over the data communication network and providing a proposed modification to the treatment plan generated by a model of the health server, to enable any authorized health professional of the one or more health professionals to provide an updated , based on the compliance determination and the alerting of the one or more health professionals;”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are drawn to a system for editing health care plans, which is within the four statutory categories (i.e., a machine). Claims 12-18 are drawn to a non-transitory medium for editing health care plans, which is within the four statutory categories (i.e., a manufacture). Claims 19-20 are drawn to a method for editing health care plans which is within the four statutory categories (i.e., a process). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
claim 1 recites: 
A system comprising: 
one or more processors; and 
a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform, via a health server, operations comprising: 
storing patient health data in a health data repository on a data communication network connected non-transitory storage device that is configured to securely store medical records, including activity data, by preventing access unless the access is authorized by a patient; 
providing remote access by the one or more processors to one or more devices of the patient to enable the one or more devices to update the activity data based on data that is indicative of physiological activity of the patient captured by a sensor of the one or more devices of the patient, the sensor configured to capture the data indicative of physiological activity that is indicative of compliance with a first set of one or more tasks in a treatment plan,
wherein a rate at which at least some of the data that is indicative of physiological activity of the patient is captured by manual entry by the patient in at least one of the one or more devices of the patient at a rate specified by the treatment plan, and wherein the treatment plan is received by the one or more processors from one or more health professional devices, wherein the treatment plan is stored in the health data repository, and wherein the treatment plan is provided to the one or more devices of the patient; 
storing the updated activity data in the health data repository and determining, based on the updated activity data, the patient's compliance with the first set of one or more tasks in the treatment plan by using a medical data repository to identify a subset of the updated activity data that is indicative of compliance with the first set of one or more tasks and comparing a subset of the updated activity data to target activity data that is associated with the treatment plan;
alerting one or more health professionals via the one or more health professional devices in response to at least some of the activity data crossing a physiological activity data threshold giving rise to an event flag being raised by the health data repository, the alerting being performed in response to the event flag;
providing one or more health professionals remote access to the updated activity data in the health data repository over the data communication network and providing a proposed modification to the treatment plan generated by a model of the health server to enable any authorized health professional of the one or more health professionals to provide an updated treatment plan for a patient based on the compliance determination and the alerting of the one or more health professionals; and 
automatically providing the updated treatment plan to the one or more devices of the patient over the data communication network, wherein the updated treatment plan includes a modified task and a modified rate of patient capture of data that is indicative of physiological activity of the patient.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because allowing access to medical records based on patient authorization, determining compliance to tasks in a treatment plan based on activity data, alerting a health professional in response to a threshold physiological level being crossed by raising an event flag, and providing access, based on the compliance determination and the alerting, to data and providing a proposed modification to the treatment plan generated by a model, so that an authorized health “a certain method of organizing human activity” because allowing access to medical records based on patient authorization, determining compliance to tasks in a treatment plan based on activity data, alerting a health professional in response to a threshold physiological level being crossed by raising an event flag, and providing access, based on the compliance determination and the alerting, to data and providing a proposed modification to the treatment plan generated by a model, so that an authorized health professional can provide an updated treatment plan under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (i.e. “one or more processors; a memory..., via a health server ...; ... a health data repository on a data communication network connected non-transitory storage device ... ; ... one or more devices of the patient ... a sensor of the one or more devices ... ; ... a medical data repository ...”).  Any limitations not identified above as part of the mental process/certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the judicial exception is not integrated into a practical application.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract ideas for claims 12-20 are identical as the abstract idea for claims 1-11, except that claim 12 recites a non-transitory machine readable medium and claim 19 recites a method, whereas claim 1 recites a system. 
claims 2-10, 13-18, and 20 include other limitations, for example claims 2, 4-9 and 13-18 recite further limitations as to how compliance is determined and how the treatment plan is then updated. Claim 3 recites further details about how information is accessed and that authorization to access activity data is verified. Claims 8, 9, and 20 recite further details as to what data is received by the system and where the data is transmitted. Claim 10 recites what type of devices are associated with the patient. All of these claims only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 12, and 20. Accordingly claims 2-10, 13-18, and 20 are also directed to the aforementioned abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1-10, and 12-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional 
A system comprising: 
one or more processors; and 
a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform, via a health server, operations comprising (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
storing patient health data in a health data repository on a data communication network connected non-transitory storage device that is configured to securely store medical records, including activity data, by preventing access unless the access is authorized by a patient (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Versata, 115 USPQ2d at 1701 & MPEP 2106.05(d)(II)); 
providing remote access by the one or more processors to one or more devices of the patient to enable the one or more devices to update the activity data based on data that is indicative of physiological activity of the patient captured by a sensor of the one or more devices of the patient, the sensor configured to capture the data indicative of physiological activity that is indicative of compliance with a first set of one or more tasks in a treatment plan (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h)),
wherein a rate at which at least some of the data that is indicative of physiological activity of the patient is captured by manual entry by the patient in at least one of the one or more devices of the patient at a rate specified by the treatment plan, and wherein the treatment plan is received by the one or more processors from one or more health professional devices, wherein the treatment plan is stored in the health data repository, and wherein the treatment plan is provided to the one or more devices of the patient (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
storing the updated activity data in the health data repository and determining, based on the updated activity data, the patient's compliance with the first set of one or more tasks in the treatment plan by using a medical data repository to identify a subset of the updated activity data that is indicative of compliance with the first set of one or more tasks and comparing a subset of the updated activity data to target activity data that is associated with the treatment plan (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
alerting one or more health professionals via the one or more health professional devices in response to at least some of the activity data crossing a physiological activity data threshold giving rise to an event flag being raised by the health data repository, the alerting being performed in response to the event flag (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
providing one or more health professionals remote access to the updated activity data in the health data repository over the data communication network and providing a proposed modification to the treatment plan generated by a model of the health server to enable any authorized health professional of the one or more health professionals to provide an updated treatment plan for a patient based on the compliance determination and the alerting of the one or more health professionals (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
automatically providing the updated treatment plan to the one or more devices of the patient over the data communication network, wherein the updated treatment plan includes a modified task and a modified rate of patient capture of data that is indicative of physiological activity of the patient (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of allowing access to medical records based on patient authorization, determining compliance to tasks in a treatment plan based on activity data, alerting a health professional in response to a threshold physiological level being crossed by raising an event flag, and providing access, based on the compliance determination and the alerting, to data and providing a proposed modification to the treatment plan generated by a model, so that an authorized health professional can provide an updated treatment plan by utilizing a general purpose computing system including one or more processors; and a memory..., via a health server ...; ... a health data repository on a data communication network connected non-transitory storage device ... ; ... one or more devices of the patient ... a sensor of the one or more devices ... ; ... a medical data repository ...;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general 
add insignificant extra-solution activity to the abstract idea – for example, the recitations of storing patient health data in a health data repository on a data communication network connected non-transitory storage device ... ; providing remote access to one or more devices of the patient ... a sensor of the one or more devices ... ; capturing physiological activity data by manual entry into a patient device, receiving a treatment plan from the health professional device at the health data repository and is further provided to the patient device(s); storing the updated activity data in health data repository and ... using a medical data repository ... ; receiving an alert at a health professional device; providing ... remote access ... to authorized health professionals ... ; and providing the updated treatment plan to the one or more devices over the data communication network, all amount to mere data gathering by transmitting or receiving data, see MPEP 2106.05(g)
generally link the abstract idea to a particular technology environment or field of use – for example, the recitation of the structural elements to receive activity and physiological data related to the patient which amounts to limiting the abstract idea to the field of healthcare and the environment of a generic computer, see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:

When viewed as a whole, claims 1-10, and 12-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (one or more processors; and a memory..., via a health server ...; ... a health data repository on a data communication network connected non-transitory storage device ... ; ... one or more devices of the patient ... a sensor of the one or more devices ... ; ... a medical data repository ...) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0024], [00148]-[00166] of Applicant’s Specification) – e.g., Applicant’s specification discloses that the additional elements (i.e., the processor and memory itself, a health server, the medical data repository and the health data repository, i.e., a database, and the steps of receiving a treatment plan and activity data from 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of allowing access to medical records based on patient authorization, determining compliance to tasks in a treatment plan based on activity data, alerting a health professional in response to a threshold physiological level being crossed by raising an event flag, and providing access, based on the compliance determination and the alerting, to data and providing a proposed modification to the treatment plan generated by a model, so that an authorized health professional can provide an updated treatment 
add insignificant extra-solution activity to the abstract idea – for example, the recitations of storing patient health data in a health data repository on a data communication network connected non-transitory storage device ... ; providing remote access to one or more devices of the patient ... a sensor of the one or more devices ... ; capturing physiological activity data by manual entry into a patient device, receiving a treatment plan from the health professional device at the health data repository and is further provided to the patient device(s); storing the updated activity data in health data repository and ... using a medical data repository ... ; receiving an alert at a health professional device; providing ... remote access ... to authorized health professionals ... ; and providing the updated treatment plan to the one or more devices over the data communication network, all amount to mere data gathering by transmitting or receiving data, see MPEP 2106.05(g);
MPEP 2106.05(d)(II) and Symantec,
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.
generally link the abstract idea to a particular technology environment or field of use – for example, the recitation of the structural elements to receive activity and physiological data related to the patient which amounts to limiting the abstract idea to the field of healthcare and the environment of a generic computer, see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer.
Dependent claims 2-10, 13-18, and 20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional element recited in the aforementioned dependent claims similarly represent no more than well-understood, routine, and conventional structural elements (i.e., the recited structural components of dependent claims 2-10, 13-18, and 20) performing well-understood, routine, and conventional activities  (i.e., correlating, updating, transmitting data).  Further, Claim 3 recites additional details about how information in a database is accessed by a server, i.e., well-understood, routine, and conventional structural elements, a server, performing well-understood, routine, and conventional activities, accessing data, and that authorization to access activity data is verified, which merely further limits the abstract idea itself. Claim 10 recites what type of devices are 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation. 
Therefore whether taken individually or as an ordered combination, claims 1-10, and 12-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2-5, 8, 10, 12-16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0088995 to Damani in view of US 2014/0122123 to Hofstetter and further in view of US 2014/0052475 to Madan.
Regarding claim 1, Damani discloses a system comprising: 
one or more processors (Fig. 36 – processor 3602); and 
a memory comprising instructions which, when executed by the one or more processors, cause the one or more processors to perform, via a health server, operations (Fig. 36, [0201] processor 3602 is coupled to memory 3603 which may be used to implement the disclosed invention; [0053] discloses that the system includes the dashboard server, interpreted as the health server which performs a variety of functions as discussed below.) comprising: 
(Fig. 3 and [0053] disclose storing all patient data, including e.g., medical, fitness, nutrition data – interpreted to be activity data, in a network connected database 106 protected by a secure firewall as disclosed in [0055]);
providing remote access by the one or more processors to one or more devices of the patient to enable the one or more devices to update the activity data based on data that is indicative of physiological activity of the patient captured by a sensor of the one or more devices of the patient, the sensor configured to capture the data indicative of physiological activity that is indicative of compliance with a first set of one or more tasks in a treatment plan (Figs. 3&6, [0061]; wireless, i.e., remote, electronic devices, e.g., 102b, include sensors that transmit recorded data including, e.g., steps, exertion, heart rate, caloric intake, weight, etc. to their personalized dashboard, i.e., the database containing the activity data to update the user activity data. Examiner notes that steps, exertion, heart rate, caloric intake, weight, etc are all considered to be activity or physiological data of the patient. Further, the sensors may be provided to the user by the health professionals in order to “track their participation in the program” which is interpreted to mean that the data recorded is indicative of compliance with the one or more tasks in the treatment plan. Further, the devices have the ability to upload data to the server, therefore they are interpreted as being provided access by the processor of the server.),
wherein a rate at which at least some of the data that is indicative of physiological activity of the patient is captured by manual entry by the patient in at least one of the one or more devices of the patient at a rate specified by the treatment plan ([0053] & [0157] discloses that the user can enter medical, genetic, fitness, environmental and nutrition information data using a computing device, interpreted as one of the patient devices, [0109] discloses that the treatment plan, e.g., a fitness based intervention, may include details as to achieving a certain heart rate over certain time intervals, examiner notes that the treatment plan specifies capturing heat rate, which is interpreted as a rate. Further, the plan specifies in, e.g., [0111] that the rate be captured in beats per minute.), and wherein the treatment plan is received by the one or more processors from one or more health professional devices, wherein the treatment plan is stored in the health data repository, and wherein the treatment plan is provided to the one or more devices of the patient (Fig. 3 & [0049] discloses that the healthcare provider can monitor and adjust the healthcare program, i.e., treatment plan; Fig. 3 & [0057]-[0058] discloses that the user can view their program on their device via a dashboard which sends information from the server 106 to the user device; Fig. 3 & [0155] discloses that modifications to the wellness programs, i.e., treatment plans, are made on a regular basis; [0156] discloses that healthcare professionals can make changes to the programs and the changes are sent to the database 106 to immediately revise the content for the user to then be able to view on their device; and [0182] discloses that the healthcare professional dashboard provides tools to help the HCPs to analyze data and to help them decide if their treatment plan should be modified); 
storing the updated activity data in the health data repository (Fig. 3 and [0054] disclose that the system continually collects user data, including activity data, and stores it in the database 106) and determining, based on the updated activity data, the patient's compliance with the first set of one or more tasks in the treatment plan by using a medical data repository to identify a subset of the updated activity data that is indicative of compliance with the first set of one or more tasks and comparing a subset of the updated activity data to target activity data that (Fig. 6, [0061]; in step 206 a task is assigned e.g., lose weight, then in steps 208/210 the user uploads activity data to the server, i.e., updated activity data, which includes database 106 (interpreted to include the medical data repository) from a plurality of devices allowing them to track their progress toward their goal on the dashboard, e.g., uploading their weight; then “In step 212 the user may be provided with points and rewards as an incentive for completing and progressing through various steps of the plan. In step 214, the user’s progress may be evaluated at certain time points during the plan to assess their progress and physiological changes.” Interpreted as awarding points to a user for complying with assigned tasks which is determined by comparing the uploaded weight data, interpreted to be the subset of updated activity data, with an assigned weight loss goal, interpreted to be target activity data, i.e., progressing towards their physiological goal. See further Fig. 9 chart 904, [0102], [0058]. Examiner notes that a subset of updated data can be the entire set of data and therefore even if only weight related data is uploaded the activity data is still considered to be a subset associated with the treatment plan.);
alerting one or more health professionals via the one or more health professional devices in response to at least some of the activity data crossing a physiological activity data threshold giving rise to an event flag being raised by the health data repository, the alerting being performed in response to the event flag (Fig. 19 & [0181] disclose example alerts that the healthcare provider can receive, e.g., “Blood pressure above 150” which is interpreted as being physiological activity data above a threshold where the alert is triggered by the blood pressure being above 150, i.e., an event flag; [0057] discloses that the server, interpreted as including the health data repository, analyzes the data and provides the analysis, interpreted as including an alert, to the health professional dashboard 112b.);

providing one or more health professionals remote access to the updated activity data in the health data repository over the data communication network to enable any authorized health professional of the one or more health professionals to provide an updated treatment plan for a patient based on the compliance determination and the alerting of the one or more health professionals (Fig. 6, [0061], “The user’s progress, whether good or bad, and the newly received information from the assessment and the wireless health devices, may be utilized to adjust the program in one or more aspects to help the user more effectively achieve their goals (step 216).”; Interpreted as the treatment plan for the patient, e.g., performing specific exercises, may be adjusted based on the user’s progress, interpreted as compliance. Further, as an example, the user’s “heart rate and heart rate recovery goals may be adjusted based on their recently collected data” which is interpreted as updating the first set of tasks with a second set of tasks – replacing an original heart rate goal (task 1) with a new heart rate goal (task 2). [0181]-[0182] discloses that the healthcare professional receives health alerts and is given access to the activity data to enable them to adjust/update the treatment plan for the patient, which is interpreted as providing access based on the compliance and the alert); and
automatically providing the updated to the one or more devices over the data communication network ([0157] discloses that updates made by the healthcare professionals are immediately and continuously, interpreted as automatically, sent to the user dashboard which the one or more devices accesses over the network), wherein the updated treatment plan includes a modified task and a modified rate of patient capture of data that is indicative of physiological activity of the patient ([0129] discloses that a modified/updated treatment plan may include different intervals and different max heart rates, interpreted as a modified rate of patient capture of data.).

Damani does not explicitly disclose storing patient health data in health data repository on a data communication network connected non-transitory storage device that is configured to securely store medical records, including activity data, by preventing access unless the access is authorized by a patient.
Hofstetter teaches, in [0028] and [0029], that it is old and well known in the art of healthcare data systems to prevent access to stored data unless a patient authorizes the access to provide privacy to the patient’s data ([0028]-[0029]; “The patient can determine the extent of access to be provided to healthcare providers on the basis of what data is pertinent to the treatment that the patient is currently seeking”).
Therefore it would have been obvious for one of ordinary skill in the art of healthcare data systems before the effective filing date of the claimed invention to have modified the healthcare data system of Damani to allow patients to control access to specific medical records stored in a database as taught by Hofstetter in order to provide privacy to the patient’s data, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Madan teaches that it was old and well known in the art of healthcare treatment systems, before the effective filing date of the claimed invention, to provide a proposed modification to the treatment plan generated by a model of the health server ([0135] teaches presenting a list of alternative treatment plans in a ranked list to the health care provider to modify the patient’s existing treatment plan via a treatment efficacy model run on a computing system as discussed in [0035]) to improve patient outcomes. See Madan [0038].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare treatment systems before the effective filing date of the claimed invention to modify the personalized health and wellness management system disclosed by the modified combination of Damani/Hofstetter including making modifications to the treatment plans utilizing analytical tools, see e.g., Damani [0058] and [0182], to incorporate the providing a proposed modification to the treatment plan generated by a model of the health server as taught by Madan in order to improve patient outcomes, e.g., see Madan [0038], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on claim 1, Damani further discloses wherein determining the patient's compliance with the first set of one or more tasks comprises determining that the patient is complying with the first set of one or more tasks ([0061]; “as the user begins an exercise program and increases their RMR and VO2” interpreted as determining that they are performing, i.e., complying with, the tasks assigned), and the operations further comprising updating the treatment plan by increasing an intensity of at least one of the first set of one or more tasks ([0061]; “their recommended caloric intake and food balance may be adjusted to account for their increase in calories burned, or their heart rate and heart rate recovery goals may be adjusted based on their recently collected data.” Increasing calorie consumption is interpreted as increasing intensity based on passed compliance because of increased RMR (resting metabolic rate)).

Regarding claim 3, depending on claim 1, the modified combination of Damani in view of Hofstetter further discloses wherein the health data repository is accessed by the health server (Damani [0053] discloses that the dashboard server, interpreted as the health server accesses/includes a database, interpreted as the health data repository) and wherein the health server accesses the event flag (Damani [0056]-[0058] disclose that it is the health server/database that stores all of the collected patient information and performs the analysis and creates a GUI for the healthcare professionals/patient for viewing on their specific dashboard/devices; Damani Fig. 19 and [0181] & [0184] teach that the health server/database automatically send the alert/event flag to the user/healthcare provider, which is interpreted as including accessing the event flag) and verifies authorization of the one or more health professionals to access the activity data (Hofstetter [0035] teaches verifying authorization for a healthcare professional to access medical data granted by the patient). Examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the healthcare system of Damani to incorporate the privacy teachings of Hofstetter for the same reasons as those discussed above in claim 1.

Regarding claim 4, depending on claim 1, Damani further discloses wherein determining the patient's compliance with the first set of one or more tasks comprises determining that the patient is not complying with the first set of one or more tasks ([0061], “the user’s progress, whether good or bad” interpreted as either complying or not complying), and the operations further comprising updating the treatment plan comprises decreasing an intensity of at least one task of the first set of one or more tasks ([0061], “the parameters of the health and wellness program may be individually adjusted, and the parameters may be adjusted to reduce or simplify the requirements of the program if the user’s activity has dropped”. Note that adjusting the plan by reducing the requirements of the program is interpreted as decreasing an intensity of the tasks and a drop in user activity is interpreted as a lack of compliance).

Regarding claim 5, depending on claim 4, Damani further discloses that the operations further comprise: identifying at least one task of the first set of one or more tasks for decreasing the intensity based on the physiological goal of the treatment plan based on the updated activity data and an information tuple that includes a height, a weight, an age, a gender, and a medical condition ([0061] discloses prescribing tasks, e.g., exercise such as steps, based on the physiological goal of reducing excess body fat which factors in the user’s profile, i.e., a model, which as discussed in [0074]-[0075] & [0104] may include a wide variety of user data including height, age, weight, gender, obesity, diabetes (medical conditions). [0061] further discloses reducing requirements, i.e., reducing exercise such as steps, when the user is not compliant as measured by a their activity data, steps not meeting the goal. Therefore Damani discloses reducing exercise based on the goal of weight loss and the user’s information tuple.).

Regarding claim 8, depending on claim 1, Damani further discloses wherein the activity data comprises one or more of: a weight measurement, a heart rate measurement, or a blood pressure measurement ([0068]; “the data sources which collect and transmit data on the user may include a scale for measuring weight and body composition, ... a heart rate monitor, ... a blood pressure monitor” interpreted as activity data).

([0068] “a pedometer or other exercise monitor which measures steps and calories burned”), a physiological sensor ([0068] “a heart rate monitor”) or a computing device configured for manual entry of activity data ([0157] data, e.g., “dietary and nutritional information”, may be entered manually).

Regarding claim 12, the claim recites substantially similar limitations as those already discussed in the rejection of claim 1, and as such is rejected for similar reasons.

Regarding claim 13, the claim recites substantially similar limitations as those already discussed in the rejection of claim 2, and as such is rejected for similar reasons.

Regarding claim 14, depending on claim 13, Damani further discloses that the operations further comprise: identifying the at least one task of the first set of one or more tasks for increasing the intensity based on the physiological goal of the treatment plan based on the information tuple ([0109]; as discussed above in claim 2, the amount of food the user is told to eat is increased based on their increased RMR. The increased calorie intake is based on “diets which will reduce certain levels of fat or cholesterol that were identified as problematic in the user profile”, interpreted as the model based on the information tuple/user profile, which as discussed in [0074]-[0075] & [0104] may include a wide variety of user data including height, age, weight, gender, obesity, diabetes (medical conditions), and the physiological goal of reducing visceral fat).



Regarding claim 16, the claim recites substantially similar limitations as those already discussed in the rejection of claim 5, and as such is rejected for similar reasons.

Regarding claim 19, the claim recites substantially similar limitations as those already discussed in the rejection of claim 1, and as such is rejected for similar reasons.

Claims 6-7, 17-18, and 20, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Damani in view of Hofstetter and further in view of US 2017/0177818 to Eustis.
Regarding claim 6, depending on claim 1, Damani discloses wherein determining the patient’s compliance with the first set of one or more tasks comprises determining that the patient is not complying with the first set of one or more tasks ([0061], “the user’s progress, whether good or bad” interpreted as either complying or not complying). 
Damani does not explicitly disclose the operations further comprising updating the treatment plan comprises removing at least one task of the first set of one or more tasks from the treatment plan.
Eustis, which also teaches a method for managing and updating health treatment plans, teaches the operations further comprising updating the treatment plan comprises removing at least one task of the first set of one or more tasks from the treatment plan ([0029] discloses that the prescribed medical plan may be an exercise routine and [0030] discloses that “non-compliance of the medical prescription might indicate that the user is struggling with the prescribed exercise routine, and therefore exercises may be ... removed”.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of updating the treatment plan disclosed by Damani to include removing at least one task from the treatment plan as taught by Eustis. One of ordinary skill in the art would have been motivated to modify the process of updating the treatment plan disclosed by Damani to include removing at least one task from the treatment plan as taught by Eustis because reducing the number of exercises makes the goal of completing the exercises more manageable for the user which encourages them to complete their goals in the future. In other words, Eustis teaches that it is better to decrease a goal when a patient is struggling than to abandon it entirely. See Eustis [0029]-[0030].

Regarding claim 7, depending on claim 6, Damani discloses adjusting the at least one task of the first set of one or more tasks from the treatment plan based on the physiological goal of the treatment plan based on the updated activity data and an information tuple that includes a height, a weight, an age, a gender, and a medical condition ([0109]; as discussed above in claim 2, the amount of food the user is told to eat is increased based on their increased RMR. The increased calorie intake is based on “diets which will reduce certain levels of fat or cholesterol that were identified as problematic in the user profile”, interpreted as the model based on the information tuple/user profile, which as discussed in [0074]-[0075] & [0104] may include a wide variety of user data including height, age, weight, gender, obesity, diabetes (medical conditions), and the physiological goal of reducing visceral fat).

Eustis, which also teaches a method for managing and updating health treatment plans, discloses wherein updating the treatment plan comprises removing at least one task of the first set of one or more tasks from the treatment plan ([0029] discloses that the prescribed medical plan may be an exercise routine and [0030] discloses that “non-compliance of the medical prescription might indicate that the user is struggling with the prescribed exercise routine, and therefore exercises may be ... removed”.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified adjusting the treatment plan based on the physiological goal and the model as disclosed by Damani to include removing at least one tasks of the first set of when the patient has not been compliant as taught by Eustis. One of ordinary skill in the art would have been motivated to modify adjusting the treatment plan based on the physiological goal and the model as disclosed by Damani to include removing a task when the patient has not been compliant as taught by Eustis for the same reasons discussed above in claim 6.

Regarding claim 17, the claim recites substantially similar limitations as those already discussed in the rejection of claim 6, and as such is rejected for similar reasons.

Regarding claims 18 and 20, the claim recites substantially similar limitations as those already discussed in the rejection of claim 7, and as such is rejected for similar reasons.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Damani in view of Hofstetter and further in view of Madan and further in view of US 2015/0347689 to Neagle.
Regarding claim 9, depending on claim 1, the modified combination of Damani in view of Hofstetter and further in view of Madan further discloses wherein the health data repository is accessed by a health server (Damani [0053] discloses that the dashboard server, interpreted as the health server accesses/includes a database, interpreted as the health data repository), and wherein the treatment plan comprises one or more of: an exercise plan, a diet plan, or a physiological plan (Damani [0056]; the health and wellness programs contain recommendations for “exercise, ... nutrition related to their diet,” and “achieving desired physiological measurements”).
Damani/Hofstetter/Madan does not explicitly disclose:
wherein a first treatment plan corresponds to a first health professional and a second treatment plan corresponds to a second health professional and wherein first activity data related to the first treatment plan is provided from the one or more user devices identifying the first activity data via the health server to the first health professional, and activity data related to the second treatment plan is provided from the one or more user devices identifying the second activity data via the health server to the second health professional. 
Neagle teaches that it was old and well known in the art of health related plans, before the effective filing date of the claimed invention, for a first treatment plan corresponds to a first health professional and a second treatment plan corresponds to a second health professional and wherein first activity data related to the first treatment plan is provided from the one or more user devices identifying the first activity data via the health server to the first health professional, and (Regarding the first treatment plan and the first health professional: [0054]-[0056] teach that a first treatment plan, e.g., a fitness challenge, may be created by a first health professional, e.g., by a fitness expert/physician, and that “The system then initiates the monitored parameters for the selected fitness challenge” including “start date, end date, mileage for each day of the challenge, accumulated mileage for each week of the fitness challenge, health parameters (e.g., pulse rate, body temperature, blood pressure, calories burned, weight, and BMI (body weight index)) for each day of the fitness challenge, environmental measurements (e.g., ambient temperature, humidity, elevation)”. All of these monitored parameters are interpreted to be identification of information to be provided to the first health professional because they are associated with the first treatment plan and are automatically transmitted to the physician.) (Regarding the second treatment plan and the second health professional: [0057]-[0058] teach that a second treatment plan, e.g., a nutrition challenge, may be created by a second health professional, i.e., a dietician, and that food merit scores are determined by analyzing the food items submitted by the patient and then referencing a nutrition database, i.e., a medical data repository, and the “tracking, monitoring and trend analysis” performed is done by comparing the patients activity data translated into a food merit score to a threshold base value food merit score which is automatically transmitted to one or more authorized persons, such as a physician or dietician”. See also, [0023] which discloses that health parameters thresholds for the patient may be set by a healthcare provider and that the healthcare provider may receive notifications when thresholds are exceeded.) to enable the user/patient to have total control over 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare plans before the effective filing date of the claimed invention to modify the health monitoring system disclosed by the modified combination of Damani in view of Hofstetter and further in view of Madan to incorporate the a first treatment plan and a second treatment plan and for activity data related to each of the treatment plans to be provided from the user devices identifying the activity data to the appropriate health care provider as taught by Neagle in order to enable the user/patient to have total control over their data including portability and privacy of the data including automatically transmitting data to authorized persons, e.g., see Neagle [0016]-[0017] & [0057], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant's arguments filed in the Response directed to the 101 rejection of claims 1-10, and 12-20 have been fully considered but they are not persuasive. See Response pp. 9-13.
On p. 9 of the Response Applicant states:
The independent claims recite many technical elements that operate together to provide a practical application. Dataflow between devices, event flags, and data capture controls such that the independent claims now further recite significantly more than an alleged abstract idea of merely a mental process or a method of organizing human activity. Claim 1 has been amended to state that the operations are performed by a health server, and that one of the operations includes "providing a proposed modification to the treatment plan generated by a model of the health server." This operation is not a mental process, as it is performed by a server that uses a model to generate the proposed modification.
This argument is not persuasive as it is a mere conclusory statement. Further, merely reciting elements used by a computing system, including that the actions are performed by a 
Similarly, Applicant’s makes the statement on p. 9 of the Response that: “The claims also recite specific data transfer operations caused by various computer performed comparisons that are not related to a method of organizing human activity. As examples, data is collected by device sensors, transferred to data storage devices, compared to thresholds, and the resulting comparisons generate event flags causing further data modification and transfer to multiple different devices. These elements of the claims, when considered as a whole perform steps that are not capable of being performed in the human mind and are not directed to an abstract method of organizing human activity.” Examiner disagrees. The argued steps amount to merely using the computer as a tool to automate the abstract idea, amount extra-solution activity by receiving/transmitting data by using generic well-understood computer components.
Applicant on pp. 10-11 of the Response discusses in broad strokes why the claims should be eligible under 101. For example, Applicant states, “the claims are directed to a technical solution to a technical problem.” This is not persuasive because it is a mere conclusory statement that fails to point to any claim language to support the conclusion. Further, Applicant states, “method claim 1 cannot be practically performed in the human mind. A human mind cannot possibly deal with storing data in a repository on a data communication network connected non-transitory storage device, cannot provide remote access to the storage device, cannot raise a flag per se make the claims eligible under 101. Instead, and as discussed above, storing data in a database is identified under Step 2A Prong two/Step 2B of the 2019 PEG to be an additional element recited by the claims that fail to amount to a practical application or significantly more than the abstract idea itself because it amounts to merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and/or adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Similarly, the amended claim limitation that includes generating a proposed modification via a model can be performed in the human mind despite Applicant’s assertion to the contrary. For example, a health care provider can create a proposed modification to a treatment plan by using a thought process, i.e., a model. Although the claims recite that this is performed via the health server, the additional element of “via the health server” merely adds the words apply it to the abstract idea and therefore is not interpreted as incorporating the abstract idea into a practical application or reciting significantly more.
Applicant states on p. 11 that the claims should be found eligible under 101 merely because the “current claims recite a method that is just as complex if not more complex than these examples” 37-39 of the 2019 PEG. Response p. 11. This is not persuasive because it is a mere conclusory statement without pointing out how or why the Applicant considers the 
On pp. 11-13 of the Response Applicant steps through the limitations identified as being directed toward an abstract idea and provides their position as to why an abstract idea is not recited. Examiner disagrees.
“1. "securely store medical records, including activity data, by preventing access unless the access is authorized by a patient."” Applicant argues that the context of this limitation is missing and if it were properly considered with the additional limitations would clearly establish the complex technology behind the identified abstract idea and therefore remove the limitation from being interpreted as a mental process/organizing human activity. Examiner disagrees. As discussed above, the “additional limitation” of “storing patient health data in a health data repository on a data communication network connected non-transitory storage device” is interpreted under Step 2A Prong Two and Step 2B as merely amounting to an additional element that does not incorporate the abstract idea into a practical application or amount to significantly more than the abstract idea itself because it recites generic computer components, e.g., a network connected database, that functions in a common well understood and routine manner, i.e., by storing patient data. Furthermore, the additional limitation when considering it in relation to the underlined abstract idea amounts to merely adding the words apply it/using a computer as a tool to implement the abstract idea and/or amounts to insignificant extra-solution activity as discussed above. Applicant’s argument that “[t]here is significant technology with non-generic functions interwoven with the underlined portion of the claim that make it impossible to perform in the 
“2. "determining, based on the updated activity data, the patient's compliance with a first set of one or more tasks in the treatment plan by using a medical data repository to identify a subset of the updated activity data that is indicative of compliance with the first set of one or more tasks and comparing a subset of the updated activity data to target activity data that is associated with the treatment plan"”. Applicant argues that this limitation should not be considered to be an abstract idea, either a mental process or organizing human activity, because as claimed it is “performed by a computer” and more specifically, “using a medical data repository”. As discussed above, these additional limitations are interpreted as merely being additional elements that amount to adding the words apply it/using a computer as a tool/equivalent to the underlined abstract idea. 
“3. “alerting one or more health professionals via the one or more health professional devices in response to at least some of the activity data crossing a physiological activity data threshold giving rise to an event flag being raised by the health data repository, the alerting being performed in response to the event flag””. Applicant’s arguments, See Response p. 12, directed toward this limitation are not persuasive for the same reasons discussed above regarding limitations 1 & 2, as they are duplicative arguments. 
providing one or more health professionals remote access to the updated activity data in the health data repository over the data communication network to enable any authorized health professional of the one or more health professionals to provide an updated treatment plan for a patient based on the compliance determination and the alerting of the one or more health professionals””. Applicant’s arguments, See Response p. 12, directed toward this limitation are not persuasive for the same reasons discussed above regarding limitations 1 & 2, as they are duplicative arguments. 
On p. 13 of the Response, Applicant states “the Office Action does not even specify which type of activity specified in the guidelines that the claims are related to. The claims are clearly not a fundamental economic principle or practice, commercial or legal interactions, or even managing personal behavior, or relationships or interactions between people.” Examiner disagrees. As stated above and as repeated from the Office Action, the claims “under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components.” Therefore this argument is not persuasive.
On p. 13 of the Response, Applicant states “[t]he claims are also directed toward a practical application that arranges technical elements to operate together to provide dataflow between multiple devices, generate event flags via a communication connected repository, provide alerts to remote devices from the repository, provide data capture controls, automatically providing updated plans to still other devices, as well as other elements that provide significantly more than an alleged abstract idea of merely a mental process or a method of organizing human activity.” Examiner disagrees. Initially, this argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 
Finally, on p. 13, Applicant states that claims 3 and 9 have been amended in a manner in which the claims cannot be interpreted as being an abstract idea. Examiner disagrees. As discussed above, the claim amendments of claims 3 and 9 either merely further limit the abstract idea itself or amount to a mere additional element of the abstract idea that does not amount to a practical application or significantly more than the abstract idea itself because the limitations amount to merely adding the words apply it/using a computer as a tool, or add extra solution activity to the abstract idea.
Therefore Applicant’s arguments directed toward the §101 rejection of claims 1-10, and 12-20 are not persuasive and the rejection is maintained.

Applicant’s arguments filed in the Response directed toward the §103 rejection of claims 1, 12, and 19 have been fully considered but they are not persuasive.  
Applicant states on p. 16 of the Response that “the cited portions of Damani [paragraphs [0181] and Fig. 19] do not appear to disclose the raising of an event flag, nor alerting in response to an event flag” and further that “the alert and the flag in claim 1 are separate elements, with one the alert being provided in response to the flag.” This argument is not persuasive because the features upon which applicant relies (i.e., “the alert”) are not recited in the rejected claims.  Although the claims recite “alerting” there is not positive recitation of an alert. Although the 
 Applicant states on p. 16 of the Response that:
Claim 1 also recites: “wherein a rate at which at least some of the data ... is captured by manual entry by the patient in at least one of the one or more devices of the patient at a rate specified by the treatment plan” This element clearly indicates that a capture rate is specified by the treatment plan. The Office Action asserts that a heart rate itself, such as beats per minute, corresponds to a rate of capture. These are vastly different things. The claimed subject matter is related to how often data is collected, wherein the cited portions of Damani relate to the heart rate itself. Clearly two completely different things.
Examiner disagrees. This argument is not persuasive because the features upon which applicant relies (i.e., “a rate of capture”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore on its face, Applicant’s argument is not persuasive. Based on the current claim language “wherein a rate at which at least some of the data that is indicative of physiological activity of the patient is captured by manual entry by the patient in at least one of the one or more devices of the patient at a rate specified by the treatment plan”, under a broadest reasonable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686              

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686